IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 86 WM 2016
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
THOMAS MARCEL SCOTT,                       :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Habeas Corpus is DISMISSED. See

Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid representation is

not permitted).

      The Prothonotary is DIRECTED to forward the filings to counsel of record.